Citation Nr: 0405992	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependants' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.  

3.  Entitlement to service connection for hypertension for 
accrued benefits purposes.  

4.  Entitlement to service connection for coronary artery 
disease for accrued benefits purposes.  

5.  Entitlement to service connection for sinus polyp for 
accrued benefits purposes.  

6.  Entitlement to service connection for glucose 
intolerance, to include Diabetes Mellitus, for accrued 
benefits purposes.  

7.  Entitlement to service connection for a left eye 
disability for accrued benefits purposes.  

8.  Entitlement to service connection for an undiagnosed 
illness, claimed as fevers and dizziness for accrued benefits 
purposes.  

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1993.  He died on December [redacted], 2001.  The appellant 
is the veteran's surviving spouse.  

Prior to the veteran's death, he had appealed a July 1998 
rating decision of the Muskogee, Oklahoma RO, that, in 
pertinent part, denied entitlement to service connection for 
hypertension, coronary artery disease, a sinus polyp, glucose 
intolerance, a left eye disability and fevers and dizziness 
both claimed as due to an undiagnosed illness.  The veteran 
died on December [redacted], 2001, prior to the transfer of his 
claims file to the Board for appellate review.  In February 
2002, and within a year of the veteran's death, the veteran's 
surviving spouse, the appellant herein, filed claims for 
service connection for the cause of the veteran's death, 
eligibility for Dependants' Educational Assistance, and a 
claim for accrued benefits.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant filed a notice of 
disagreement in October 2002.  The RO issued a statement of 
the case in February 2003 and received the appellant's 
substantive appeal later that month.  

The appellant testified at a hearing before the undersigned 
at the RO in June 2003.  A transcript of the proceeding is of 
record.  The appellant submitted additional evidence at the 
hearing consisting of an internet article regarding the 
diagnoses of hypertension.  The evidence was submitted with a 
waiver of initial RO consideration of the evidence.  

For the reasons set forth below, the matters on appeal are 
remanded to the RO, via the Appeals Management Center, in 
Washington, D.C.  

REMAND 

VA has enhanced duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  For a VCAA notice letter, to be 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003) it must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

While the appellant was informed of pertinent provisions of 
the VCAA in a February 2002 letter, the letter did not inform 
the claimant of the evidence not of record that was necessary 
to substantiate the claims.  Moreover, the letter did not 
inform the appellant of the criteria necessary to establish 
entitlement to accrued benefits.  

As it pertains to the claims for accrued benefits, the 
appellant is hereby notified that pertinent regulations set 
forth a procedure for a qualified survivor to carry on, to a 
limited extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 C.F.R. 
§ 3.1000 (2003).  Certain accrued benefits may be payable 
upon the death of a beneficiary, based on the evidence on 
record at the time of the veteran's death.  Except as 
otherwise provided, periodic monetary benefits to which a 
veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period not to exceed two 
years, shall, upon the death of such veteran, be paid to the 
veteran's surviving spouse.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2003).  

Although claims for accrued benefits are separate from the 
claims for service connection that the veteran filed prior to 
his death, the accrued benefits claim is "derivative of" 
the veteran's claims and the appellant takes the veteran's 
claims as they stood on the date of his death.  See Zevalkink 
v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Vda de Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  

In regard to the claim for service connection for the cause 
of the veteran's death, the Board notes that in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service caused or contributed substantially 
or materially to the veteran's death.  The issue involved 
will be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).

Under 38 C.F.R. § 3.312(a) (2003), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).  For a service-connected disability to be considered 
a contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2003).  It is not 
sufficient that the service-connected disability casually 
shared in the production of death, but rather must be shown 
that there was a causal connection.  Id.

While the veteran had not established service connection for 
any disability during his lifetime, the certificate of death 
associated with the claims file indicates that the veteran 
died as a result of cardio-respiratory arrest due to or as a 
consequence of liver/renal failure.  Diabetes Mellitus was 
listed as an other significant condition not directly 
contributing to the veteran's death.  

VA regulations provide that service connection will be 
awarded on a presumptive basis for certain disabilities that 
have been associated with exposure to certain herbicide 
agents.  In particular, service connection may be awarded for 
diabetes mellitus, even if there is no record of such disease 
during service, if the veteran served in the waters offshore 
Vietnam or in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam at any 
time during the period from January 9, 1962, to May 7, 1975.  
38 C.F.R. §§ 3.307(a)(6); 3.309(e).

The appellant alleges that coronary artery disease, 
hypertension and glucose intolerance were first manifested in 
service.  Without regard to the veteran's glucose 
intolerance, the appellant testified that the veteran may 
have participated in mission flying over Vietnam.  Service 
medical records and the veteran's DD-214 do not show service 
in Vietnam.  

Accordingly, upon remand, in addition to supplying a notice 
that conforms to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the claimant should specifically be advised to 
submit or identify any evidence, to include statements for 
former service comrades or other lay evidence, that could 
verify that the veteran served in Vietnam, or was otherwise 
exposed to herbicide agents, as alleged.  

Additionally, as it pertains to the claim for service 
connection for the cause of the veteran's death, the 
certificate of death indicates that the veteran died at the 
Southwestern Medical Center in Comanche County, Oklahoma.  
These records have yet to be associated with the claims file 
and are potentially significant because they are the last 
known record of treatment of the veteran prior to his death.  

Finally, as it pertains to the claim for accrued benefits, 
the appellant was afforded a statement of the case with 
respect to the denial of that claim in February 2003.  
However, the statement of the case did not cite to pertinent 
statutes or regulations governing such claims.  See, 
38 C.F.R. § 19.29(b) (2003).  Moreover, the statement of the 
case indicated that there were no pending claims at the time 
of the veteran's death.  Rather, review of the claims file 
reveals several pending claims, as listed on the title page 
above.  While the claims had yet to be adjudicated by the 
Board prior to the veteran's death, they are still considered 
"pending claims" for accrued benefits purposes.  See, Vda 
de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain the veteran's 
medical treatment records from the 
Southwestern Medical Center in Comanche 
County, Oklahoma.  All efforts to obtain 
such records should be documented in the 
claims file to include any response 
indicating that such records are 
unavailable.  

2.  The RO should send the appellant and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claims.  

In addition to supplying a notice that 
conforms to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO should 
specifically advised the appellant to 
submit or identify any evidence, to 
include statements from former service 
comrades or other lay evidence, that 
could verify that the veteran served in 
the Republic of Vietnam, or was otherwise 
exposed to herbicide agents, as alleged.  
If the appellant provides any statements 
from former service comrades as evidence 
of the veteran's service in Vietnam, the 
RO should verity through service 
department sources that the individual 
offering a statement was actually 
stationed with the veteran at the time in 
question.

3.  If the appellant responds, the RO 
should assist her in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims of entitlement to service 
connection for the cause of the veteran's 
death, entitlement to basic eligibility 
for Dependents' Educational Assistance 
pursuant to Title 38, United States Code, 
Chapter 35 and entitlement to accrued 
benefits, and in light of all pertinent 
evidence and legal authority.

5.  If the benefits sought on appeal 
remain adverse to the appellant, the RO 
must furnish to the appellant and her 
representative an appropriate 
supplemental statement of the case (to 
specifically include citation to 
38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 
and clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



